UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 1, 2010 Administaff, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13998 76-0479645 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 19001 Crescent Springs Drive Kingwood, Texas 77339 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(281) 358-8986 Item 1.01.Entry into a Material Definitive Agreement On October 1, 2010, Administaff, Inc. entered into a new three-year arrangement with UnitedHealthcare for medical and dental insurance coverage.Under the terms of the agreement, Administaff is projected to realize savings of approximately $7.7 million over the three-year period. Item 9.01.Financial Statements and Exhibits (c) Exhibits 99.1 – Press release issued by Administaff, Inc. on October 5, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADMINISTAFF, INC. By: /s/ Daniel D. Herink Daniel D. Herink Senior Vice President, Legal, General Counsel and Secretary Date:October 6, 2010 3 EXHIBIT INDEX Exhibit No. Description Press release issued by Administaff, Inc. on October 5, 2010. 4
